Citation Nr: 0017479	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of cerebral 
vascular accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force 
from June 1972 to June 1992 when he retired.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
cerebral vascular accident is well grounded.

2.  The appellant argues that he had an injury or disease in 
service that resulted in the post service cerebral 
hemorrhage; this injury or disease is described by the 
appellant as "various blood problems."

3.  Service medical records show that the appellant had a 
small capillary malformation on the nose in 1984, which was 
removed in 1989, and that he was seen for unexplained blood 
in his stool in 1990.

4.  The appellant was seen for an arteriovenous malformation 
over the right supraorbital area in October 1994 and 
hematuria; in late December 1994, roughly 21/2  years later 
after service discharge, the appellant suffered a cerebral 
hemorrhage.

5.  No medical evidence has been presented relating the 
appellant's post service cerebral hemorrhage to his in-
service arterial malformation, i.e. capillary malformation, 
on the nose or his unexplained blood in the stool.

6.  Two VA medical opinions were obtained in fulfillment of 
the VA's duty to assist obligation that reflect the 
physicians' opinions that there is no relationship between 
the in-service arteriovenous malformation on the nose and/or 
unexplained blood in the stools and post service 
intracerebral hemorrhage.

7.  Competent medical evidence has not been presented showing 
any vascular abnormality of the brain during service although 
a private physician speculated that such an abnormality 
existed for some time and caused the appellant's brain 
hemorrhage in December 1994.


CONCLUSION OF LAW

Residuals of cerebral vascular accident are not shown to have 
been incurred due to an injury or disease in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from June 1972 to June 
1992.  Service medical records reflect that he had an 
external hemorrhoid excised in June 1976.  An anal fissure 
was found in March 1977.  In May 1984, the appellant was seen 
for a small papule on the nose, of one year's duration, which 
bled when nicked.  The assessment was "small capillary 
malformation."  The recommendation was observation and 
excision should the lesion increase in size or appearance.  
In May 1989, a lesion was removed from the appellant's nose 
and back.  The pathology report indicated that the skin 
lesion of the nose was a fibrous papule and that the skin 
lesion of the back was seborrheic keratosis.  In June 1990, 
blood was found in the appellant's stools.  In May 1992, the 
appellant was assessed with actinic keratosis.

In September 1992, a fee basis examination report concerning 
defects of skin reflects that the appellant had a history 
consistent with an "angioma" of the face and a nevus of the 
back, which were removed, and that the current cutaneous 
examination was normal.

A private hospital report dated December 1994 shows that the 
appellant was admitted for left hemiplegia due to recent 
right internal capsule and thalamic hemorrhage.

Private treatment records dated March and a June 1995 
statement from J.R. Noble, M.D., noted that the appellant had 
had a brain hemorrhage and arteriovenous malformations of the 
skin.  He commented in his record as follows:  "I do not 
believe they are sure but I imagine it is strongly suspected 
that there are other AVMs elsewhere on his body and that is 
probably why he had the infarct."  Dr. Noble indicated that 
the appellant was under his care for gross hematuria and that 
the appellant had an interesting  history of having 
"arteriovenous malformations."  It was remarked that it was 
entirely possible that his hematuria was related to 
arteriovenous malformations in the urinary system, and 
believing that it was, then it was present during his active 
duty.

In a letter dated July 1995, D.A. Cavanaugh, M.D., indicated 
that he was consulted to help with a work up for an 
intracranial hemorrhage of unknown etiology.  Although 
diagnostic testing failed to disclose the source of the 
hemorrhage, the physician indicated that it was "very 
possible that he had this [hemorrhage causing] condition for 
some time and that the skin lesions as well as the presumed 
bladder lesion and brain lesion may all be connected."

In a letter dated August 1995, L.L. Turk, M.D., reported that 
the appellant was seen in October 1994 for a cystic lesion 
over the right supraorbital area that had been symptomatic.  
The lesion was excised and subsequently found to represent an 
arteriovenous malformation or angioma.

In a letter dated January 1996, Dr. Cavanaugh reported again 
that he believed it was possible that the appellant must have 
had a vascular abnormality present in the brain for some 
time, which caused his brain hemorrhage.
In March 1997, a personal hearing was conducted.  The 
appellant testified along with his wife.  He argued that he 
had a cerebral hemorrhage in December 1994 due to an 
arteriovenous malformation in the brain, which was part of a 
disease process present in service and which had previously 
been shown on the nose in service and supraorbital area soon 
after service.

In March 1997, a VA examination was conducted.  The 
neurologist indicated as follows:

The exact etiology of this hemorrhage was 
never defined.  There is a theory that 
idiopathic hemorrhages such as this may 
be caused by small arteriovenous 
malformations that destroy themselves 
when they hemorrhage; however, this is 
unproven, and no definite etiology for 
this man's hemorrhage was ever 
demonstrated.  In addition, this man has 
had blood in his stool and hematuria, but 
no etiology for this was ever documented.  
He has had two cutaneous lesions removed 
which sound like capillary angiomas.  
However, in my opinion, there is no 
relationship between his skin lesions, 
hematuria, and blood in his stools, with 
the intracerebral hemorrhage.

In August 1998, a VA neurological evaluation was conducted.  
The diagnosis was right anterior cerebral hemorrhage in 
December 1994 with residual left hemiparesis with upper motor 
neuron signs and left hemisensory losses.  It was noted that 
the appellant had essentially no functional use of the left 
upper extremity and his gait was severely impaired due to 
weakness of the left lower extremity.  In April 1999, the 
examiner provided an opinion at to the etiology of the 
appellant's December 1994 cerebral hemorrhage and residuals.  
The examiner stated as follows:

This man's right intracerebral hemorrhage 
with residual left hemiparesis is not 
directly due to the capillary angioma 
that this man had removed from his nose 
while he was in the service.  However, 
with a history of two cutaneous angiomas, 
nose bleeds, unexplained hematuria, and 
unexplained GI bleeding, I believe that 
it is as likely as not that this man has 
Osler-Weber-Rendu disease, and that the 
capillary angioma that was removed from 
his nose while he was in the military was 
a manifestation of Osler-Weber-Rendu 
disease.  This was not diagnosed while he 
was in the military, and it is the 
opinion of the examiner, that removal of 
a single cutaneous angioma is not an 
indication for a search of asymptomatic 
angiomas involving the brain.  It is the 
opinion of he examiner, that it is a 
reasonable possibility that this man's 
right intracerebral hemorrhage did result 
for an arteriovenous malformation that 
destroyed itself when it bled, and that 
this could have been another 
manifestation of his Osler-Weber-Rendu 
disease.  It is possible that an angioma 
involving the right cerebrum was not even 
present while he was in the military, if 
it is due to Osler-Weber-Rendu disease.

To answer the question, no, this man's 
current disability resulting from right 
anterior cerebral hemorrhage is not due 
to the papule that was removed from his 
nose while he was in the service.  This 
opinion is qualified by the above 
remarks.


ANALYSIS

The Board notes that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

The appellant seeks service connection for residuals of 
cerebral vascular accident.  He argues that he had various 
bleeding problems in service and post service, which were 
symptoms, all related, that resulted in his December 1994 
cerebral hemorrhage.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as brain hemorrhage, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Initially, in this case, the Board finds that the evidence of 
record does not establish, nor does the appellant aver, that 
his cerebral hemorrhage occurred in service or within the 
initial post separation year.  A private hospital record 
shows that he appellant suffered a cerebral hemorrhage in 
December 1994.  Therefore, application of the presumptive 
provisions for service connection is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).

The appellant argues that he had an injury or disease in 
service that resulted in the post service cerebral hemorrhage 
and that, therefore, service connection for the residual 
disability is warranted.  This injury or disease is described 
by the appellant as "various blood problems."  Service 
medical records show that he had a small capillary 
malformation on the nose in 1984, which was removed in 1989.  
These records further show that he was seen for unexplained 
blood in his stool in 1990.  The appellant was retired from 
the military in June 1992.  He was seen for an arteriovenous 
malformation over the right supraorbital area in October 1994 
and hematuria.  In late December 1994, roughly 21/2  years 
later after service discharge, the appellant suffered a 
cerebral hemorrhage.  No medical evidence has been presented 
relating the appellant's post service cerebral hemorrhage to 
his in-service arterial malformation, i.e. capillary 
malformation or angioma, on the nose or his unexplained blood 
in the stool.  Furthermore, two VA medical opinions were 
obtained in fulfillment of the VA's duty to assist 
obligation, which weigh against the claim.  In March 1997, 
the VA examiner stated that "[i]n my opinion, there is no 
relationship between his skin lesions, hematuria, and blood 
in his stools, with the intracerebral hemorrhage."  In April 
1999, the examiner stated that the December 1994 cerebral 
hemorrhage was "not directly due to the capillary angioma 
that this man had removed from his nose while he was in the 
service."  He further stated that "this man's current 
disability resulting from a right anterior cerebral 
hemorrhage is not due to the papule that was removed from his 
nose while he was in the service."

The Board is cognizant of the considerable speculation in the 
record by the appellant's private physicians regarding the 
etiology of the December 1994 cerebral hemorrhage.  However, 
generally, speculative medical opinions are insufficient to 
establish the necessary foundation for service connection.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).  In March and June 1995 statements, Dr. 
Noble hypothesized that arteriovenous malformations on the 
appellant's body may be responsible for his brain hemorrhage 
and hematuria.  He does not state that he believes, or that 
clinical data has shown, the presence of arteriovenous 
malformations of the brain in service; but rather, changing 
course, he discusses that it was possible that the 
appellant's recent hematuria was related to arteriovenous 
malformations in the urinary system, which were present in 
service.

Dr. Cavanaugh's statements similarly do not establish the 
necessary basis to support service connection.  He stated 
that the appellant may have had vascular abnormalities of the 
brain for some time, which caused his brain hemorrhage.  
Clearly, the implication is that the "vascular 
abnormalities" may have existed in service, and possibly 
even prior to service.  In summary, the private physicians' 
statements of record do not attribute the appellant's post 
service brain hemorrhage to service, including the 
arteriovenous malformation on the nose, or angioma, in 
service.  Rather, viewed in a light most favorable to the 
appellant, these statements suggest only the possibility of, 
first, a vascular abnormality, or arteriovenous malformation, 
of the brain in service and, second, a relationship between 
the various blood problems, in service and post-service, 
reported by the appellant.
The Board acknowledges the appellant's belief that his 
"various blood problems" in service and soon after service 
were symptoms or signs suggesting the presence of a vascular 
abnormality, or arteriovenous malformations, in the brain, 
which resulted in his December 1994 cerebral hemorrhage.  
However, as a lay person, the appellant is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Furthermore, 
the Board may not rely on its own unsubstantiated medical 
conclusions; its findings must be supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1990).

Accordingly, having reviewed all the pertinent evidence of 
record, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
residuals of cerebral vascular accident.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for residuals of cerebral vascular 
accident is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

